Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, in claims 3 and 13 “wherein the spring offsets the heat spreader so that the heat spreader is not in direct contact with the board” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Figure 3 discloses the spring being on top of the heat spreader and above the circuit board, thus the office is unclear how the spring is used to offset the board and heat spreader. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-7, 11, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Danello (U.S 2013/0258599 A1). 
In regards to Claim 1, Danello discloses an automated driving system computer comprising: a board (Fig.2f, #12); one or more processors (Fig.2f, #14a-14d and paragraph [0043 & 0086], discloses the IC’s can be processors (CPU chips)) coupled to the board (Fig.2f); a first layer of a first thermal interface material (Fig.2f, #52) applied on the one or more processors (Fig.2f); a heat spreader (Fig.2f, #57) having a first side and a second side (Fig.2f), the first side in contact with the first layer of the first thermal interface material (Fig.2f, first side contact with #52); a second layer of a second thermal interface material (Fig.2f, #54) applied on the second side of the heat spreader (Fig.2f, on the second side of #57); and a cold plate (Fig.2f, #20, which the office interprets as the cold plate and furthermore, see paragraph [0003]) in contact with the second layer of the second thermal interface material (Fig.2f).
In regards to Claim 5, Danello discloses the automated driving system computer of claim 1, wherein the heat spreader is made of a conductive material (Fig.2f, #57 is made of conductive material, see paragraph [0074-76], which discloses using conductive metals). 
In regards to Claim 6, Danello discloses the automated driving system computer of claim 1, wherein the conductive material is copper (Fig.2f and paragraph [0003], discloses the heat spreader #57 can be made of copper). 
In regards to Claim 7, Danello discloses the automated driving system computer of claim 1, wherein the cold plate comprises one or more fluid channels (Fig.2f, #20 includes one or more fluid channels, see paragraph [0078], which discloses the cold plate/cooling manifold includes a fluid channel within said plate). 
In regards to Claim 10, Danello discloses the automated driving system computer of claim 1, wherein the board, the one or more processors, the first and second layers, the heat spreader, and the cold plate are all contained in a chassis (Paragraph [0043-0044], which discloses this configuration can be placed within any electrical device (devices including housings/enclosure) which generate heat, thus the office notes that the elements disclose in figure 2f-3 are disclosed within a chassis). 
In regards to Claim 11, Danello discloses a method comprising: coupling one or more processors (Fig.2f, #14a-14d and paragraph [0086], which discloses can be processors) to a board (Fig.2f, #12); applying a first layer of a first thermal interface material (Fig.2f, #52) on the one or more processors (Fig.2f); disposing a first side of a heat spreader (Fig.2f, #57) on the first layer of the first thermal interface material (Fig.2f, on top of #52); applying a second layer of a second thermal interface (Fig.2f, #54) material on a second side of the heat spreader (Fig.2f, #54 on top of #57); and disposing a cold plate (Fig.2f, #20) on the second layer of the second thermal interface material (Fig.2f). 
In regards to Claim 15, Danello discloses the method of claim 11, wherein the heat spreader is made of a conductive material (Fig.2f, #57 is made of conductive material, see paragraph [0074-76], which discloses using conductive metals). 
In regards to Claim 16, Danello discloses the method of claim 15, wherein the conductive material is copper (Fig.2f and paragraph [0003], discloses the heat spreader #57 can be made of copper). 
In regards to Claim 17, Danello discloses the method of claim 11, wherein the cold plate comprises one or more fluid channels (Fig.2f, #20 includes one or more fluid channels, see paragraph [0078], which discloses the cold plate/cooling manifold includes a fluid channel within said plate). 
In regards to Claim 20, Danello discloses the method of claim 11, wherein the board, the one or more processors, the first and second layers, the heat spreader, and the cold plate are all contained in a chassis (Paragraph [0043-0044], which discloses this configuration can be placed within any electrical device (devices including housings/enclosure) which generate heat, thus the office notes that the elements disclose in figure 2f-3 are disclosed within a chassis). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Danello (U.S 2013/0258599 A1) in view of Qin (U.S 2013/0258601 A1). 
In regards to Claim 2, Danello discloses the automated driving system computer of claim 1.
Danello fails to disclose: Further comprising: a fastener securing the heat spreader to the board.
However, Qin discloses: Further comprising: a fastener (Fig.3, #30) securing the heat spreader (Fig.3, #10) to the board (Fig.3, #60, as such the office notes that with the combination of Danello in view of Qin, the heat spreader used to help transfer heat from the one or more processors on a board (as taught by Danello) would be modified such that the heat spreader is secured to the board via fasteners (as taught by Qin) to ensure the thermal spreader is in contact with the one or more processors).
	Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the heat spreader used to help transfer heat from the one or more processors on a board (as taught by Danello) such that the heat spreader is secured to the board via fasteners (as taught by Qin) to ensure the thermal spreader is in contact with the one or more processors. By ensuring a tight connection between the one or more processors and heat sink, would greatly help the transfer of heat, thus promoting betting cooling.
In regards to Claim 3, Danello in view of Qin discloses the automated driving system computer of claim 2, further comprising: a spring (Qin, Fig.3-4, #30 includes a spring) disposed around the fastener (Qin, Fig.2-3), wherein the spring offsets the heat spreader so that the heat spreader is not in direct contact with the board (Fig.3, Which discloses the spring offsets the heat spreader #10 from board #60, such that #10 is not in direct contact with #60, such that with the combination of Danello in view of Qin, the heat spreader (as taught by Danello) would be secured to the board without contacting the board (as taught by Qin) as the spreader would be in direct contact with the one or more processors).
In regards to Claim 4, Danello in view of Qin discloses the automated driving system computer of claim 3, wherein the spring controls an amount of force of the heat spreader applies to the one or more processors (Qin, Fig.2-4, the office notes that the spring applies a pressure depending on the amount the screw is tighten, which forces the heat spreader to thermally contact the one or more processors). 

In regards to Claim 12, Danello discloses the method of claim 11.
Danello fails to disclose: Further comprising: a fastener securing the heat spreader to the board.
However, Qin discloses: Further comprising: a fastener (Fig.3, #30) securing the heat spreader (Fig.3, #10) to the board (Fig.3, #60, as such the office notes that with the combination of Danello in view of Qin, the heat spreader used to help transfer heat from the one or more processors on a board (as taught by Danello) would be modified such that the heat spreader is secured to the board via fasteners (as taught by Qin) to ensure the thermal spreader is in contact with the one or more processors).
	Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the heat spreader used to help transfer heat from the one or more processors on a board (as taught by Danello) such that the heat spreader is secured to the board via fasteners (as taught by Qin) to ensure the thermal spreader is in contact with the one or more processors. By ensuring a tight connection between the one or more processors and heat sink, would greatly help the transfer of heat, thus promoting betting cooling.
In regards to Claim 13, Danello in view of Qin discloses the method of claim 12, further comprising: a spring (Qin, Fig.3-4, #30 includes a spring) disposed around the fastener (Qin, Fig.2-3), wherein the spring offsets the heat spreader so that the heat spreader is not in direct contact with the board (Fig.3, Which discloses the spring offsets the heat spreader #10 from board #60, such that #10 is not in direct contact with #60, such that with the combination of Danello in view of Qin, the heat spreader (as taught by Danello) would be secured to the board without contacting the board (as taught by Qin) as the spreader would be in direct contact with the one or more processors).
In regards to Claim 14, Danello in view of Qin discloses the method of claim 13, wherein the spring controls an amount of force of the heat spreader applies to the one or more processors (Qin, Fig.2-4, the office notes that the spring applies a pressure depending on the amount the screw is tighten, which forces the heat spreader to thermally contact the one or more processors). 

Claims 8, 10, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Danello (U.S 2013/0258599 A1) in view of Uchino (U.S 2020/0341525 A1). 
In regards to Claim 8, Danello discloses the automated driving system computer of claim 1.
Danello fails to disclose: Wherein the heat spreader further comprises one or more heat pipes coupled to or embedded in the heat spreader and configured to collect heat from the one or more processors and transfer the heat away from the one or more processors.
However, Uchino discloses: wherein the heat spreader further comprises one or more heat pipes (Fig.4, #43) coupled to or embedded in the heat spreader (Fig.4, #26 and paragraph [0030]) and configured to collect heat from the one or more processors and transfer the heat away from the one or more processors (Fig.4 and paragraph [0030], which discloses the heat pipes are embedded within the heat spreader #26 which is used to transfer heat from the CPU #34, as such the office notes that with the combination of Danello in view of Uchino, the heat spreader used to dissipate heat from the plurality of processors (as taught by Danello) would be modified to include one or more heat pipes (as taught by Uchino) to help dissipate heat generated by the processors). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the heat spreader used to dissipate heat from the plurality of processors (as taught by Danello) to further include one or more heat pipes (as taught by Uchino) to help dissipate heat generated by the processors. By including heat pipes within the heat spreader, would enhance the cooling abilities of the spreader, and increase the efficiency of cooling for the one or more processors.
In regards to Claim 10, Danello discloses the automated driving system computer of claim 1.
Danello fails to disclose: wherein the board, the one or more processors, the first and second layers, the heat spreader, and the cold plate are all contained in a chassis.
However, Uchino discloses: wherein the board, the one or more processors, the first and second layers, the heat spreader, and the cold plate are all contained in a chassis (Fig.1, #10, which discloses PCB including cooling elements arranged within a chassis, as such the office notes that with the combination of Danello in view of Uchino, the first and second layers, the heat spreader, and the cold plate (as taught by Danello) would be modified and placed within a chassis (as taught by Uchino) to protect the elements from outside forces).
	Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the first and second layers, the heat spreader, and the cold plate (as taught by Danello) would be modified and placed within a chassis (as taught by Uchino) to protect the elements from outside forces. By containing all the elements within a chassis, would ensure the components listed above are protected from unwanted contaminants and/or intrusions, thus ensuring a safe operating environment.   

In regards to Claim 18, Danello discloses the method of claim 11.
Danello fails to disclose: Wherein the heat spreader further comprises one or more heat pipes coupled to or embedded in the heat spreader and configured to collect heat from the one or more processors and transfer the heat away from the one or more processors.
However, Uchino discloses: wherein the heat spreader further comprises one or more heat pipes (Fig.4, #43) coupled to or embedded in the heat spreader (Fig.4, #26 and paragraph [0030]) and configured to collect heat from the one or more processors and transfer the heat away from the one or more processors (Fig.4 and paragraph [0030], which discloses the heat pipes are embedded within the heat spreader #26 which is used to transfer heat from the CPU #34, as such the office notes that with the combination of Danello in view of Uchino, the heat spreader used to dissipate heat from the plurality of processors (as taught by Danello) would be modified to include one or more heat pipes (as taught by Uchino) to help dissipate heat generated by the processors). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the heat spreader used to dissipate heat from the plurality of processors (as taught by Danello) to further include one or more heat pipes (as taught by Uchino) to help dissipate heat generated by the processors. By including heat pipes within the heat spreader, would enhance the cooling abilities of the spreader, and increase the efficiency of cooling for the one or more processors.
In regards to Claim 20, Danello discloses the method of claim 11.
Danello fails to disclose: wherein the board, the one or more processors, the first and second layers, the heat spreader, and the cold plate are all contained in a chassis.
However, Uchino discloses: wherein the board, the one or more processors, the first and second layers, the heat spreader, and the cold plate are all contained in a chassis (Fig.1, #10, which discloses PCB including cooling elements arranged within a chassis, as such the office notes that with the combination of Danello in view of Uchino, the first and second layers, the heat spreader, and the cold plate (as taught by Danello) would be modified and placed within a chassis (as taught by Uchino) to protect the elements from outside forces).
	Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the first and second layers, the heat spreader, and the cold plate (as taught by Danello) would be modified and placed within a chassis (as taught by Uchino) to protect the elements from outside forces. By containing all the elements within a chassis, would ensure the components listed above are protected from unwanted contaminants and/or intrusions, thus ensuring a safe operating environment.   


Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Danello (U.S 2013/0258599 A1) in view of Wang (U.S 2010/0326630 A1).  
In regards to Claim 9, Danello discloses the automated driving system computer of claim 1.
Danello fails to disclose: wherein the heat spreader further comprises one or more vapor chambers coupled to or embedded in the heat spreader and configured to collect heat from at least one of the one or more processors and transfer the heat away from the one or more processors.
However, Wang discloses: Wherein the heat spreader (Fig.1, #10) further comprises one or more vapor chambers (Fig.2, #12 paragraph [0015], which discloses #10 having a vapor chamber)) coupled to or embedded in the heat spreader (Fig.1-2, #10 includes the one or more vapor chamber#12) and configured to collect heat from at least one of the one or more processors and transfer the heat away from the one or more processors (Fig.2, #12 is configured to collected heat from processor #20, paragraph [0004], as such the office notes that with the combination of Danello in view of Wang, the heat spreader used to dissipate heat from the plurality of processors (as taught by Danello) would be modified to include one or more vapor chambers (as taught by Wang) to help dissipate heat generated by the processors). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the heat spreader used to dissipate heat from the plurality of processors (as taught by Danello) to further include one or more vapor chambers (as taught by Wang) to help dissipate heat generated by the processors. By including one or more vapor chambers within the heat spreader, would enhance the cooling abilities of the spreader, and increase the efficiency of cooling for the one or more processors.
In regards to Claim 19, Danello discloses the method of claim 11.
Danello fails to disclose: wherein the heat spreader further comprises one or more vapor chambers coupled to or embedded in the heat spreader and configured to collect heat from at least one of the one or more processors and transfer the heat away from the one or more processors.
However, Wang discloses: Wherein the heat spreader (Fig.1, #10) further comprises one or more vapor chambers (Fig.2, #12 paragraph [0015], which discloses #10 having a vapor chamber)) coupled to or embedded in the heat spreader (Fig.1-2, #10 includes the one or more vapor chamber#12) and configured to collect heat from at least one of the one or more processors and transfer the heat away from the one or more processors (Fig.2, #12 is configured to collected heat from processor #20, paragraph [0004], as such the office notes that with the combination of Danello in view of Wang, the heat spreader used to dissipate heat from the plurality of processors (as taught by Danello) would be modified to include one or more vapor chambers (as taught by Wang) to help dissipate heat generated by the processors). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the heat spreader used to dissipate heat from the plurality of processors (as taught by Danello) to further include one or more vapor chambers (as taught by Wang) to help dissipate heat generated by the processors. By including one or more vapor chambers within the heat spreader, would enhance the cooling abilities of the spreader, and increase the efficiency of cooling for the one or more processors.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Grau (U.S publication 2020/0229318 A1) – Discloses a pcb containing a processor which is coupled to a heat spreader and a cold plate to ensure the operating temperature are within a safe range.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768. The examiner can normally be reached 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDEEP S BUTTAR/Primary Examiner, Art Unit 2835